  Dated: October 9, 2019

  The following is ORDERED:




_____________________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF OKLAHOMA

   In re:
   PAMELA SUE CHRISTIE,                               Case No. 10-82219-TRC
                                                      Chapter 13
                                  Debtor.

   PAMELA SUE CHRISTIE,
                   Plaintiff,
   vs.                                                Adversary No. 19-8002-TRC

   FORT GIBSON STATE BANK,

                   Defendant.

                                  ORDER DENYING MOTION FOR
                                     SUMMARY JUDGMENT

            Before the Court is Defendant’s Motion for Summary Judgment with Brief in Support

  (Docket Entries 24 and 25), and Plaintiff’s Objection (Docket Entry 26). After reviewing the

  motion and brief, objection, and supporting documentation, the Court finds that the motion for

  summary judgment should be denied.




    Case 19-08002        Doc 30     Filed 10/09/19 Entered 10/09/19 13:13:49      Desc Main
                                      Document     Page 1 of 3
       To prevail on a motion for summary judgment, the moving party must establish that there

is “no genuine issue as to any material fact and that the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); Fed. R. Bankr. P. 7056. Defendant seeks summary judgment on

the grounds that it did not violate the discharge injunction by accepting payments for postpetition

advances made on prepetition loans scheduled to be paid in full during Plaintiff’s chapter 13 plan

and for separate debts not included in her plan. Defendant also seeks summary judgment on a

claim made under the Fair Debt Collection Practices Act. Plaintiff does not dispute the facts as

cited in Defendant’s Brief; however, she adds additional material facts, including that Defendant

demanded she make payments in addition to what she paid under the plan before it would release

liens on collateral as required pursuant to the terms of the confirmed plan.

       A discharge order issued pursuant to 11 U.S.C. § 524(a) generally relieves a debtor from

all prepetition debt and permanently enjoins creditor actions to collect discharged debts. In

assessing violations of the discharge injunction and automatic stay, as noted by Defendant in its

Brief, the core issue is whether the creditor acted in such a way as to improperly coerce or harass

the debtor. This determination presents genuine issues of material fact which the Court cannot

determine without a trial. Based upon the record presented, the Court has questions regarding

the circumstances surrounding the postpetition advances, Defendant’s motive and representations

regarding its secured status regarding those advances, the application of funds paid by Plaintiff to

Defendant after completion of plan payments, as well as the timing of attempts to obtain

payment after Plaintiff completed her plan payments. These are material issues relevant to

claims under § 362 and § 524 that have not been sufficiently explained in the Motion and Brief

for Summary Judgment. Additionally, it is not clear from the facts and supporting evidence

submitted by Defendant that it is entitled to judgment as a matter of law. Defendant offers no




  Case 19-08002       Doc 30     Filed 10/09/19 Entered 10/09/19 13:13:49            Desc Main
                                   Document     Page 2 of 3
discussion regarding the effect of the confirmed plan’s terms regarding release of liens on its

assertion that its liens remained in place because of the postpetition advances. These are central

issues in the case. The Court cannot make the factual and legal determinations requested by

Defendant based upon the record presented on summary judgment.

       Defendant also seeks summary judgment regarding Plaintiff’s claim under the Fair Debt

Collection Practices Act. That claim is not included in the Pretrial Order entered in this case.

The Pretrial Order governs the proceedings and controls the course of action of the trial.

Therefore, since there is no claim being made at trial under the FDCPA, Defendant’s request for

judgment thereon is moot.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment (Docket

Entry 24) is denied.

                                                    ###




  Case 19-08002        Doc 30    Filed 10/09/19 Entered 10/09/19 13:13:49             Desc Main
                                   Document     Page 3 of 3
